Case 9:19-cv-81473-DMM Document 13 Entered on FLSD Docket 02/20/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 19-cv-81473-MIDDLEBROOKS
DIANE KATZ,

Plaintiff,
v.

ELECTRUM PARTNERS, LLC, LESLIE
BOCSKOR,

Defendants.
/

 

ORDER ON MOTION FOR DEFAULT JUDGMENT

THIS CAUSE comes before the Court upon a Motion for Default Judgment filed by
Plaintiff Diane Katz (“Plaintiff”) on December 18, 2019. (DE 10). Defendants Electrum Partners,
LLL and Leslie Bocskor (“Defendants”) responded on January 20, 2020. (DE 11). Plaintiff replied
on January 27, 2020. (DE 12).

As an initial matter, the clerk has not entered default in this case. Final default cannot be
sought without clerk’s entry of default. Accordingly, I find that it is not appropriate to enter default
judgment at this juncture as Plaintiff has not complied with the correct procedure. |

The issue remains as to whether Defendants should otherwise be sanctioned for their delay
in participating in this action. In Defendants’ response in opposition to default judgment,
Defendants state that their delay is due to internal miscommunications between their Florida and
Nevada counsel. I find that Defendants are not deserving of sanctions for this oversight.
Accordingly, it is hereby

ORDERED AND ADJUDGED that

(1) Plaintiff's Motion for Default Judgment (DE 10) is DENIED.
Case 9:19-cv-81473-DMM Document 13 Entered.on FLSD Docket 02/20/2020 Page 2 of 2

(2) Defendants must respond to Plaintiff's Complaint (DE 1) on or before March 5,

2020.

  

SIGNED in Chambers at West Palm Beach, Florida, this 20 da puary, 2020.

MEEZ

DONALD M. MIDDLEBROOKS
UNITED STATES DISTRICT JUDGE

    

    

at
